ON REHEARING.
PER CURIAM.
A rehearing was- granted in this ease and oral argument was made by respective counsel and additional briefs filed. After a most careful reconsideration of the case, we are convinced that there is no reason for changing our fofmer opinion.
The transaction involved in this ease was not an offer to sell whereby the appellant was given any time to accept or reject it, but was intended as a contract of sale, and it is clear from the allegations of the complaint that it was so considered by the appellant, as it is alleged in the complaint that plaintiff intended to sign said agreement but inadvertently overlooked or neglected to do so. Regardless of this, however, we are satisfied with the conclusion reached in the original opinion. The judgment is therefore affirmed.